Aldrich, J.
This Avas a suit for a divorce brought by plaintiff charging extreme cruelty and Avilful abandonment on the part of the defendant. The court found generally in favor of the plaintiff upon the issues joined and granted the divorce prayed for, allowing defendant $300 alimony and $50 attorney’s fees. The plaintiff Avas a Civil War veteran, 76 years of age; he Avas feeble in health and unable to perform ordinary manual labor; he lias no property or means of support except his pension of $50 a month from the United States. The defendant Avas 73 years of age. The court found that she had $200 in money out at interest and Avas living AAuth her daughter and other children who were able and willing to contribute for her support. The defendant has appealed to this court asking that the judgment of the district court be reversed and the plaintiff’s action dismissed.
The parties to this suit were married in Missouri in the year 1867, and to that union seven children Avere born, five of Avliom are living. They lived in the state of Missouri for about 23 years, in a precarious way. After-leaving Missouri they lived in Iowa. They have sustained marriage relations for a period of more than 50 years and they had better travel together for the remainder of life’s fitful fever.
Their married life has not on the Avhole been altogether unsuccessful, for they have five children Avho are in every sense of the word trustAvorthy citizens.
Whatever may be said as to the shortcomings of the plaintiff herein, he was patriotic, and in the hour of his country’s need offered the one great sacrifice common to all patriots; so in that respect he AAras a model man. In common with all patriots and heroes he now receives the compensation of a pension Avliich aaíII support him and his wife during the remainder of the years of their life. These Iavo old people have been married for more than a half century and the Avife, according to her own *54testimony, is willing to live with him now. She has some rights which as a matter of equity and fair dealing should not be disregardéd. To allow the divorce would defeat her of the benefit of a widow’s pension in case he should be called first. In all fairness to both parties concerned, we conclude that this divorce suit should be dismissed for want of equity to sustain it.
The decree is therefore reversed and the suit dismissed.
Reversed and dismissed.